Case 5:19-cv-00621-JSM-PRL Document 30 Filed 11/19/20 Page 1 of 1 PageID 78




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

BOBI STEPHENSON,

       Plaintiff,

v.                                                        Case No: 5:19-cv-621-Oc-30PRL

NOLAND’S ROOFING, INC. and GREG
S. NOLAND,

       Defendants.


                                            ORDER

       THIS CAUSE comes before the Court upon the Joint Motion for Approval of the

Parties’ Settlement Agreement and Stipulated Dismissal with Prejudice (Dkt. 29). Upon

review and consideration, it is therefore

       ORDERED AND ADJUDGED that:

       1.     The Joint Motion for Approval of the Parties’ Settlement Agreement and

              Stipulated Dismissal with Prejudice (Dkt. 29) is GRANTED.

       2.     The Settlement Agreement is approved.

       3.     This action is DISMISSED WITH PREJUDICE.

       4.     All pending motions are denied as moot.

       5.     The Clerk is directed to close this case.

       DONE and ORDERED in Tampa, Florida, this 19th day of November, 2020.




Copies furnished to:
Counsel/Parties of Record
